Exhibit 10.3



AMENDMENT NO. 1 TO HEALTHCARE REALTY TRUST INCORPORATED
2015 STOCK INCENTIVE PLAN


This Amendment No. 1 to the Healthcare Realty Trust Incorporated 2015 Stock
Incentive Plan (this “Amendment”) is entered into effective August 4, 2015 by
the Compensation Committee (the “Committee”) of the Board of Directors of
Healthcare Realty Trust Incorporated (the “Company”).


RECITALS:


WHEREAS, on May 12, 2015, the Company’s shareholders approved the Healthcare
Realty Trust Incorporated 2015 Stock Incentive Plan (the “2015 Plan”);


WHEREAS, in designing the 2015 Plan, the Committee did not intend to include
stock options or stock appreciation rights (“SARs”) as forms of awards that
could be granted under the 2015 Plan; and


WHEREAS, there is language in the 2015 Plan regarding prohibitions on repricing
that could be construed to reference stock options or SARs and the Committee
desires to delete such language to clarify that neither stock options nor SARs
will be granted under the 2015 Plan.


AMENDMENT:


1.
Defined Terms. Capitalized terms used herein but not defined shall have the
meanings attributed to such terms in 2015 Plan.



2.
Amendment. The 2015 Plan is hereby amended as follows:



(a)
Section 3.2 of the 2015 Plan is hereby amended by deleting the parenthetical
phrase “(subject to the no repricing provision below)” from subsections g and j.

 
(b)
Section 5.1 of the 2015 Plan is hereby amended by deleting the parenthetical
phrase “(subject, in each case, to the no repricing provisions of Section 3.2)”.



(c)
Section 5.1.1 of the 2015 Plan is hereby amended by: (i) deleting the phrase “,
or similar rights to purchase or acquire shares, whether at a fixed or variable
price or ratio related to the Common Stock, upon passage of time, the occurrence
of one or more events, or the satisfaction of performance criteria or other
conditions, or any combination thereof”; and (ii) restating subpart (a) to read
as follows: “(a) restricted stock having a minimum vesting period of one year
from the date of grant, stock bonuses, performance stock, stock units,
restricted stock units, and/or dividend equivalents;”.



3.
Reaffirmation. All other terms and conditions of the 2015 Plan are herein
reaffirmed in their entirety.



[signatures follow]


IN WITNESS WHEREOF, Healthcare Realty Trust Incorporated has caused this
Amendment to be executed this 4th day of August, 2015.




HEALTHCARE REALTY TRUST INCORPORATED




__/s/ Andrew E. Loope____________________
Andrew E. Loope
Senior Vice President and Corporate Counsel




